Citation Nr: 9910213	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's father


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 5, 1970, to May 
25, 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The Board notes that, in addition to his hearing before a 
hearing officer in January 1997, the veteran also requested a 
Travel Board hearing.  A Travel Board hearing was scheduled 
for February 1999 but the veteran failed to appear for the 
scheduled hearing.  Accordingly, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (1998).  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
headaches pre-existed service and did not undergo an increase 
in severity during service.


CONCLUSION OF LAW

The veteran's headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran 
who served during a period of war, or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(1998).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  Id.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  The Court has held that 
intermittent or temporary flare-ups of a preexisting injury 
or disease during service will not be considered to be an 
increase in severity during service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Rather, the underlying 
condition must have worsened.  Id.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during active service.  38 C.F.R. § 3.306(b) (1998).  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
Id.  The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994). 


Background.  The veteran's DD Form 214 reflects that he 
served in the Air Force from May 5, 1970, until May 25, 1970, 
when he was discharged from the military due to a physical 
disability that existed prior to service.

In a report of medical history dated March 9, 1970, the 
veteran reported a history of frequent or severe headaches.  
The same medical history report contains a notation, made by 
the examining physician, of the veteran's history of 
headaches.  Clinical evaluation was negative.

As noted above, the veteran began active service on May 5, 
1970.  On May 8, 1970, the veteran was prescribed medication 
after presenting with an acute migraine headache.  A service 
medical record dated May 13, 1970, reflects that he presented 
again with a headache.  A service medical record dated May 
14, 1970, indicates that the veteran was referred to a 
neurologist after he presented with complaints of a headache 
for the third time within this one week time frame.
 
The neurologist's clinical consultation report, dated May 14, 
1970, reflects that the veteran reported problems with 
recurring headaches since childhood and that he had suffered 
from a second type since marriage 3 years previously.  The 
headaches he had had since childhood were manifested by 
throbbing, blurring of vision, and occasional nausea.  On one 
occasion the previous year he awakened with a headache that 
caused palsy of his face and a leg for several days before 
clearing completely.  The other type of headache occurred 
daily, and were sometimes present when the veteran awakened 
in the morning.  The neurologist's impression pertaining to 
the palsy-inducing headache was that the veteran suffered a 
migraine which induced an episode of hemiparesis.  He opined 
that a migraine with hemiparesis is incapacitating, and 
recommended that the veteran be discharged from service.

On May 18, 1970, the veteran completed a second report of 
medical history, and confirmed therein that he had frequent 
or severe headaches prior to service.  A narrative summary 
attached to a report of medical examination dated May 19, 
1970, established a final diagnosis of chronic, recurrent 
vascular headaches, migraine in type, with neurological 
symptoms, i.e., hemiparesis.  The disposition from this 
examination states that his headaches "existed prior to 
entry into service and [have] not been aggravated by service 
beyond the normal progression of the disease."  The same 
narrative recommended that the veteran be discharged from 
service due to this preexisting condition.  

On May 21, 1970, a Medical Board confirmed the previous 
findings of chronic, recurrent vascular headaches, migraine 
in type, with symptoms of hemiparesis.  The Medical Board 
noted further that the origin of the veteran's headaches 
dated back approximately to his childhood, and that his 
headaches had not been permanently aggravated by service.  In 
conclusion, the Medical Board found that the veteran's 
physical condition precluded full utilization in the military 
service, and recommended that his discharge be approved.

At his personal hearing in January 1997, the veteran 
testified that he had experienced headaches prior to his 
entry into service, and that his headaches increased in 
severity during service due to stress and being unable to 
perform his service-related duties.  (Transcript at 2).  When 
asked whether he believed there was some particular incident 
or activity during service that permanently aggravated his 
headaches, the veteran reiterated his belief that it was 
"just the stress itself . . . [o]f being in the service and 
the different lifestyle and the whole thing."  (Transcript 
at 4).

The veteran's father testified that he did not believe there 
was anything wrong with his son before his entry into 
service.  (Transcript at 5).  The father stated he became 
worried upon his son's return from service because the 
veteran was having seizures.  He testified further that he 
was not aware of any history of seizures prior to his son's 
service.  Id.


Analysis.  The Board finds that the veteran's claim is well 
grounded and that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to the claim.  The 
veteran has not identified any competent evidence that has 
not been submitted or obtained which would support his claim.

It is clear, from the medical history as stated in the 
service medical records and the findings of the Medical 
Board, that the veteran suffered from recurring, and 
sometimes severe headaches prior to service.  The service 
medical records are entirely consistent with the veteran's 
own testimony that his headaches preexisted service.  Due to 
the evidence of record establishing that the veteran suffered 
headaches prior to service, the presumption of soundness 
provided by 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) is 
overcome by the service medical records and findings of the 
Medical Board, which contain clear and unmistakable evidence 
that successfully rebuts the presumption.  

The service medical records show that the veteran was 
diagnosed and treated for headaches after his induction into 
service.  As a result of his headaches, he was discharged 
from service.  However, although his headaches were found to 
be symptomatic during service, there are no clinical findings 
to support a conclusion that the underlying condition was 
permanently worsened during service.  As noted above, 
temporary flare-ups are not considered to be an increase in 
severity of a disability.  See Hunt, 1 Vet. App. at 297.  

As noted, the Medical Board conducted an examination based on 
the medical evidence it had of record pertaining to the 
veteran's headaches.  The Medical Board found that the 
veteran's headaches, sometimes severe and incapacitating, 
existed prior to his entry on active duty, and that the 
headaches were neither incurred in, nor aggravated by his 
military service.  Moreover, a Medical Board member, in the 
narrative summary to a report of medical examination dated 
May 19, 1970, specifically noted that aggravation by service 
of the veteran's headaches had not been beyond the normal 
progression of the disease.  See 38 C.F.R. § 3.306(a).

The Board finds that the opinions of the physicians who 
examined the veteran during his military service constitute 
the only competent medical evidence of record addressing the 
question of whether the veteran's preexisting headache 
disorder worsened during service.  The service physicians who 
listened to the veteran's report of his history and symptoms, 
and who examined him during service, clearly indicated that 
the headaches he experienced during service represented no 
more than a temporary or intermittent flare-up of the pre-
service headaches, and did not represent a worsening of the 
underlying condition.  No medical records showing pertinent 
complaints or findings proximate to service have been 
identified which would tend to rebut the opinions of the 
service physicians that the veteran's headaches were not 
aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

The evidence in support of the veteran's claim consists of 
his own testimony and that of his father that his headaches 
were aggravated by his 21 day period of active service.  No 
medical evidence has been submitted to support the veteran's 
contentions that his preexisting headaches were aggravated by 
service, or to refute the conclusion of the service 
physicians.  The Board concludes that the opinions offered by 
medical professionals who examined the veteran while he was 
in service in 1970 are of significantly greater probative 
value than the testimony of the veteran and his father more 
than 25 years after the veteran's release from service.


ORDER

The claim of entitlement to service connection for headaches 
is denied.


REMAND

In January 1997, the veteran filed a statement in support of 
claim (VA Form 21-4138), alleging entitlement to service 
connection for hypertension secondary to headaches, seizure 
disorder secondary to headaches, and a stress disorder.  The 
RO, in a rating decision of May 1997, denied service 
connection for these disorders.  The veteran was properly 
notified of that decision.  Significantly, the veteran's 
representative submitted a statement in April 1998, wherein 
he noted the denial of the veteran's claims for service 
connection for hypertension secondary to headaches, a seizure 
disorder secondary to the headaches, and a stress disorder, 
and requested that the Board review the RO's denial of those 
matters together with the instant appeal.

The Board notes that a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  38 C.F.R. § 20.201 
(1998).  While special wording is not required, the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Id.  Here, the Board finds that 
the representative's April 1998 statement, when reasonably 
construed, constitutes a timely notice of disagreement. 

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Pursuant to the provisions of 38 C.F.R. § 19.9(a) 
(1998), "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  Accordingly, if a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  
Godfrey, 7 Vet. App. at 408-410; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO must issue a statement of the case 
on the issues of service connection for 
hypertension secondary to headaches, a 
seizure disorder secondary to the 
headaches, and a stress disorder.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
If, and only if, the veteran files a 
timely substantive appeal, the case 
should be returned to the Board for 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

